Citation Nr: 1014700	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-05 579	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20% for right 
shoulder scalenus anticas, acrocyanosis, rotator cuff tear, 
and impingement syndrome prior to October 2009. 

2.  Entitlement to a rating in excess of 30% for right 
shoulder scalenus anticas, acrocyanosis, rotator cuff tear, 
and impingement syndrome since October 2009. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1950 to December 
1952.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2005 rating action that denied a 
compensable rating for right shoulder scalenus anticas and 
acrocyanosis.

In August 2006, the Veteran testified at a hearing before a 
decision review officer at the RO.

In June 2009, a Board Deputy Vice-Chairman granted the 
veteran's representative's May 2009 motion to advance this 
appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By decision of July 2009, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By rating action of December 2009, the RO expanded the grant 
of service connection for the veteran's right shoulder 
scalenus anticas and acrocyanosis to include a rotator cuff 
tear and impingement syndrome, and assigned a 20% rating from 
April 2005 and a 30% rating from October 2009; the matters of 
ratings in excess of 20% prior to October 2009 and 30% since 
October 2009 remain for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

In Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 
2009), the U.S. Court of Appeals for Veterans Claims (Court) 
held that a request for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R) is not a separate claim for benefits, but 
rather is best understood as involving an attempt to obtain 
an appropriate rating for disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to a T/R is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Consequently, when entitlement to a T/R is 
raised during the adjudicatory process of the underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability.  

On July 2005 VA examination, the examiner noted that the 
Veteran retired from work because he could no longer drive 
due to his right shoulder condition.  At the August 2006 RO 
hearing, the Veteran testified that his right shoulder 
disability prevented him from working.  In March 2010 written 
argument, the veteran's representative, referencing the most 
recent October 2009 VA examination report, stated that his 
right shoulder disability had a significant impact on his 
ability to perform normal daily activities, and played a 
major role in his retirement from his last place of 
employment.

However, the issue of entitlement to a T/R based on the 
disabling effects of the veteran's service-connected 
disabilities has not been adjudicated by the RO.  As this 
issue is inextricably intertwined with the increased rating 
claims pending on appeal, the Board finds that the RO must 
adjudicate the T/R issue in the first instance prior to a 
Board decision on the increased rating issues, and this case 
must thus be remanded to the RO to accomplish this action.  

On remand, the RO should also obtain copies of any records of 
outstanding treatment and evaluation of the Veteran for his 
right shoulder disability at the Cincinnati, Ohio VA Medical 
Center (VAMC) from August 2006 up to the present time.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As noted above, under 38 C.F.R. 
§ 3.159(b) efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Cincinnati, Ohio VAMC copies of any 
records of outstanding treatment and 
evaluation of the veteran's right 
shoulder from August 2006 up to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the inextricably-
intertwined claim for a T/R in the first 
instance, and readjudicate the pending 
increased rating claims in light of all 
pertinent evidence and legal authority.   

5.  If any benefit sought on appeal has 
not been granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

